           Case 3:20-cv-01566-LL Document 5 Filed 09/17/20 PageID.21 Page 1 of 5



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   PETE AMEND,                                        Case No.: 20cv1566-LL
12                                     Plaintiff,
                                                        ORDER DENYING WITHOUT
13   v.                                                 PREJUDICE PLAINTIFF’S MOTION
                                                        TO PROCEED IN FORMA
14   ANDREW SAUL,                                       PAUPERIS AND DISMISSING
15                                   Defendant.         COMPLAINT WITH LEAVE TO
                                                        AMEND
16
17                                                      [ECF No. 2]

18
             Currently before the Court is Plaintiff’s Motion for Leave to Proceed in forma
19
     pauperis. ECF No. 2. Plaintiff, proceeding through counsel, has submitted a Complaint
20
     for judicial review of a final decision of the Commissioner of Social Security. ECF No. 1
21
     (“Compl.”). The Court reviews Plaintiff’s Complaint under 28 U.S.C. § 1915(e), as
22
     required when a Plaintiff files a Motion to Proceed IFP. Upon review of Plaintiff’s
23
     Motion and Complaint, the Court finds Plaintiff’s Complaint does not sufficiently state a
24
     claim for relief. Accordingly, Plaintiff’s Motion to Proceed IFP is DENIED WITHOUT
25
     PREJUDICE, and Plaintiff’s Complaint is DISMISSED WITH LEAVE TO AMEND.
26
     ///
27
     ///
28
                                                    1
                                                                                20cv1566-LL
           Case 3:20-cv-01566-LL Document 5 Filed 09/17/20 PageID.22 Page 2 of 5



1     I.     MOTION TO PROCEED IFP
2            All parties instituting any civil action, suit, or proceeding in a district court of the
3    United States, except an application for writ of habeas corpus, must pay a filing fee. See
4    28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay the
5    entire fee only if he is granted leave to proceed in forma pauperis pursuant to 28 U.S.C. §
6    1915(a). A federal court may authorize the commencement of an action without the
7    prepayment of fees if the party submits an affidavit, including a statement of assets
8    showing that he is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
9            The    determination     of    indigency     falls   within    the    district   court's
10   discretion. California Men’s Colony v. Rowland, 939 F.2d 854, 858 (9th Cir. 1991)
11   (“Section 1915 typically requires the reviewing court to exercise its sound discretion in
12   determining whether the affiant has satisfied the statute's requirement of indigency.”),
13   reversed on other grounds by 506 U.S. 194 (1993). It is well-settled that a party need not
14   be completely destitute to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co., 335
15   U.S. 331, 339-40 (1948). “An affidavit in support of an IFP application is sufficient
16   where it alleges that the affiant cannot pay the court costs and still afford the necessities
17   of life.” Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015) (citation omitted).
18           Here, Plaintiff’s affidavit of assets indicates he is not employed. ECF No. 2 at 2.
19   Plaintiff attests his only source of income is food stamps in the amount of $190.00 a
20   month. ECF No. 2 at 2, 5. Plaintiff claims monthly expenses of $1,295.00. Id. at 5. In
21   addition, Plaintiff states he has used his residence (valued at $125,000) as collateral for a
22   bank loan of $40,000 to cover his monthly expenses. Id. at 2, 5. Plaintiff’s only other
23   significant asset is a vehicle valued at $500. Id. at 3. Plaintiff further attests to have
24   incurred an additional $25,000 in credit card debt. Id. at 5.
25           Based on the information provided, the Court finds Plaintiff has established he is
26   unable to pay the required filing fee without impairing his ability to pay for life’s
27   necessities, but DENIES WITHOUT PREJUDICE the motion for failure to state a
28   claim for relief.
                                                    2
                                                                                      20cv1566-LL
           Case 3:20-cv-01566-LL Document 5 Filed 09/17/20 PageID.23 Page 3 of 5



1    II.     INITIAL SCREENING
2            The Court must screen every civil action brought pursuant to 28 U.S.C. § 1915(a)
3    and dismiss any case it finds “frivolous or malicious,” “fails to state a claim on which
4    relief may be granted,” or “seeks monetary relief against a defendant who is immune
5    from relief.” 28 U.S.C. § 1915(e)(2); see also Calhoun v. Stahl, 254 F.3d 845 (9th Cir.
6    2001) (“[T]he provisions of 28 U.S.C. §1915(e)(2)(B) are not limited to prisoners.”);
7    Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (noting that “section
8    1915(e) not only permits but requires a district court to dismiss an in forma pauperis
9    complaint that fails to state a claim”).
10           All complaints must contain a “short and plain statement of the claim showing that
11   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
12   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
13   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
14   (citation omitted).
15           In the context of a social security appeal, courts within the Ninth District have
16   established four elements necessary for a complaint to survive a sua sponte screening:
17
                   First, the plaintiff must establish that he has exhausted [his]
18                 administrative remedies pursuant to 42 U.S.C. § 405(g), and
19                 that the civil action was commenced within sixty days after
                   notice of a final decision. Second, the complaint must indicate
20                 the judicial district in which the plaintiff resides. Third, the
21                 complaint must state the nature of the plaintiff's disability and
                   when the plaintiff claims she became disabled. Fourth, the
22                 complaint must contain a plain, short, and concise statement
23                 identifying the nature of the plaintiff's disagreement with the
                   determination made by the Social Security Administration and
24                 show that the plaintiff is entitled to relief.
25
     Montoya v. Colvin, No. 2:16-cv-00454-RFB-NJK, 2016 U.S. Dist. LEXIS 30114, at *3-5
26
     (D. Nev. Mar. 8, 2016) (collecting cases); see also Skylar v. Saul, No. 19cv1581-NLS,
27
     2019 U.S. Dist. LEXIS 145819, at *2-3 (S.D. Cal. Aug. 27, 2019).
28
                                                  3
                                                                                   20cv1566-LL
          Case 3:20-cv-01566-LL Document 5 Filed 09/17/20 PageID.24 Page 4 of 5



 1          Here, Plaintiff’s Complaint fails to sufficiently identify the nature of his
 2   disagreement with the Social Security Administration’s determination. See Compl.
 3   Instead, Plaintiff’s Complaint simply lists the factual and legal findings made by the ALJ,
 4   along with conclusory allegations that: (1) the ALJ “failed to properly evaluate”
 5   Plaintiff’s testimony and the testimony of his treating physician; and that (2) the ALJ’s
 6   decision is “not supported by substantial evidence.” Id. at 3-4.
 7          This is not sufficient. Plaintiff makes no attempt to explain how the ALJ failed to
 8   properly evaluate his testimony or the testimony of his treating physician. See Parker D.
 9   v. Saul, No. 3:19-cv-01818-AHG, 2019 U.S. Dist. LEXIS 176704, at *3 (S.D. Cal. Oct.
10   10, 2019) (dismissing complaint where plaintiff failed to “explain what medical evidence
11   or testimony conflicts with the Commissioner’s decision.”). Similarly, Plaintiff’s mere
12   assertion that the ALJ’s decision is “not supported by substantial evidence” provides no
13   specific claims or facts to allow Defendant to form the basis of a defense. See Skylar,
14   2019 U.S. Dist. LEXIS 145819, at *4 (dismissing complaint where plaintiff merely
15   alleged a lack of “substantial evidence” to support the ALJ’s finding). Such conclusory
16   allegations are insufficient to state a claim for relief. See Williams v. Berryhill, No. 18-
17   cv-2678-AJB-BLM, 2019 U.S. Dist. LEXIS 104445, at *3 (S.D. Cal. June 20, 2019).
18 III.     CONCLUSION
19          For the reasons stated above, the Court hereby DENIES WITHOUT
20   PREJUDICE Plaintiff’s IFP Motion and DISMISSES Plaintiff’s Complaint WITH
21   LEAVE TO AMEND. Plaintiff is granted until October 16, 2020 to file an
22   amended complaint that cures the deficiencies set forth above. If Plaintiff fails to do so
23   within the time permitted, the Court may enter a final order dismissing the action with
24   prejudice.
25          IT IS SO ORDERED.
26
27
28
                                                  4
                                                                                  20cv1566-LL
        Case 3:20-cv-01566-LL Document 5 Filed 09/17/20 PageID.25 Page 5 of 5



1    Dated: September 17, 2020
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            5
                                                                         20cv1566-LL
